Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank of America Corporate Center 100 North Tryon Street Suite 4000 Charlotte, NC 28202-4025 +17043393100Main +17043393101Fax www.dechert.com FREDERICK H. SHERLEY frederick.sherley@dechert.com +17043393151Direct +17043393101Fax March 1, 2010 V IA E DGAR Ms. Linda Stirling U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: HSBC Investor Funds (Registrant) File Nos. 033-07647 and 811-04782 Post-Effective Amendment No. 118 to the Registration Statement on Form N-1A Dear Ms. Stirling: This letter responds to the comments you provided to me in a telephone conversation on February 3, 2010 regarding Post-Effective Amendment No. 118 to the Registrants Registration Statement on Form N-1A (PEA 118). PEA 118 was initially filed with the Securities and Exchange Commission (SEC) on December 16, 2009, to register the HSBC Investor Global Emerging Markets Local Debt Fund (the Fund), a new series of the Registrant. Your comments and the Registrants responses are set forth below. Capitalized terms that are not defined in this letter have the meanings given to them in the Registrants Registration Statement. The changes described in this letter are reflected in a Post-Effective Amendment that is being filed with the SEC today. GENERAL 1. Comment. To the extent that the Fund will be using a summary prospectus, please make sure to use the legend required by Form N-1A on the front page. Some fund families are adding language in addition to that required. Response. The Registrant has informed us that the Fund will not be using a summary prospectus. Accordingly, the requested disclosure has not been included. US Austin Boston Charlotte Hartford New York Newport Beach Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels London Luxembourg Moscow Munich Paris ASIA Beijing Hong Kong Ms. Linda Stirling March 1, 2010 Page 2 PROSPECTUS 2. Comment. Investment Objective : The investment objective of the Fund is total return. If you wish to use this objective, please add comprised of capital appreciation and income to the objective. This addition can be in the form of a parenthetical. Response. The requested disclosure has been added to the Funds Registration Statement. Please see the changes in the Prospectus. 3. Comment . Fee Table : The investment advisory, support services and management fees are separate items in the fee table. Please combine them into a single caption . Response. The separate captions have been removed. The support services fee has, however, been added to the Other Operating Expenses caption Please see the changes in the Prospectus. 4. Comment. Example : In the Example, the sentence relating to imposing sales charges on dividends can be omitted if it is not applicable . Response. The requested change has been made to the Funds Registration Statement. Please see the changes in the Prospectus. 5. Comment. Portfolio Turnover : In the paragraph on portfolio turnover, please remove the last sentence, as it is not required by Form N-1A. Response. The requested change has been made to the Funds Registration Statement. Please see the changes in the Prospectus. 6. Comment. Principal Investment Strategies : (a) In the discussion of the Funds principal investment strategies, the first sentence speaks of investment in fixed income instruments denominated in currencies of countries with emerging securities markets. Please specify that these are foreign securities (i.e., emerging market issuers). Please also specify the issuers of the securities (e.g., governments, corporations etc.). Response. The Registrant has amended the first sentence of the discussion of the Funds principal investment strategies to indicate that the Fund invests in instruments issued by foreign governments, government agencies or corporations that are denominated in local currencies of countries with emerging markets. Please see the changes to the Prospectus. Ms. Linda Stirling March 1, 2010 Page 3 (b) The Fund has the term local debt in its name. Please tie this concept into the Funds investment strategy. Response. Appropriate changes have been made to the Funds Registration Statement. Please see the changes in the Prospectus. (c) Please add an explanation of how individual securities are selected for purchase or sale. Response. The requested disclosure has been added to the Funds Registration Statement. Please see the changes in the Prospectus.
